Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 14, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0196748 to Gaiser.  
Claim 1, Gaiser discloses a device and method comprising a chassis 10 including a plurality of rolling bodies (44), mounted to rotate about respective axes of rotation, and adjusting devices (56,58), configured to rotate respective rolling bodies of the plurality of rolling bodies, the adjusting devices being adjustable in a vertical direction such that each respective rolling body, of the plurality of rolling bodies, is movable between a first position, in which the respective rolling body is in contact with a floor area, and a second position, in which the respective rolling body is spaced apart from the floor area [0027][0067].
Claims 2-3, Gaiser discloses the device wherein at least two axes of rotation 
defined by a pair of left and right wheels (20,22)/(24,26) have the plurality of rolling bodies 44 within each wheel being arranged at obtuse angles with the other rolling bodies of the opposite wheel independent left and right side rolling bodies (20,22)/(24,26) are capable of being arranged relative to each other differing from a parallel, an antiparallel arrangement, or an obtuse angle [0011][0061]-[0063].
Claim 4, Gaiser discloses the device wherein the axes of rotation of the plurality of rolling bodies 44 form at least an encircling arrangement (fig. 6).
Claim 5, Gaiser discloses the device wherein the plurality of rolling bodies are mounted to rotate in pairs, respectively about the axes of rotation (fig. 6).
Claim 6, Gaiser discloses the device wherein the adjusting device is designed with each wheel having an independent suspension providing an adjustable shock absorber [0021].
Claim 7, Gaiser discloses the device wherein the plurality of rolling bodies 44 are substantially cylindrical in design (fig. 6).
Claim 8, Gaiser discloses the device wherein the plurality of rolling bodies have a camber (fig. 6).
Claim 11, Gaiser discloses the device further comprising an environment detecting module, including environment sensors for detecting an environment of the medical system [0039], a control module for controlling movement of the base module, taking into account the environment of the medical system detected by the environment sensors of the environment detecting module [0038].
Claim 14, Gaiser discloses the device, designed to support and move a load defined by an operating table.
Claim 20, Gaiser discloses the device wherein two axes of rotation defined by pair of left and right wheels (20,22)/(24,26) have the plurality of rolling bodies 44 within each wheel being arranged at obtuse angles with the other rolling bodies of the opposite wheel (fig. 2).
Claim 22, Gaiser discloses the device wherein the encircling arrangement is rectangular (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0196748 to Gaiser in view of U.S. Pub. No. 2015/0216487 to Dotzel et al. 
Claims 9 and 24, Gaiser discloses the device, but is silent to a vibration sensor.  Dotzel discloses a vibration sensor [0018].  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ a vibration sensor yielding predictable results that provide a means to provide haptic feedback of the apparatus of Gaiser.   



Claim(s) 10 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0196748 to Gaiser in view of U.S. Pub. No. 2014/0094997 to Hyde et al. 
Claims 10 and 26-27, Gaiser discloses the device, but is silent to an acceleration sensor system.  Hyde discloses an acceleration sensor capable [0042].  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ an acceleration sensor yielding predictable results that provide a means to detect the acceleration and further enabling the environmental control of Gaiser to detect collisions.   

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0196748 to Gaiser in view of U.S. Pub. No. 2015/0216487 to Dotzel et al., and further in view of U.S. Pub. No. 2014/0094997 to Hyde et al. 
Claim 25, Gaiser, as modified, discloses the device, but is silent to an acceleration sensor system.  Hyde discloses an acceleration sensor [0042].  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ an acceleration sensor yielding predictable results that provide a means to detect the acceleration of the apparatus of Gaiser.   





Claim(s) 13, 15, 18, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0196748 to Gaiser in view of U.S. Pub. No. 2015/0216746 to Dirauf et al.  
Claim 13, Gaiser discloses the device, but is silent to a user interface for voice control or gesture control.  Gaiser discoses a user interface [0014][0058][0059].  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ an interface as taught b Dirauf yielding predictable results that provide a means for the user to control the apparatus of Gaiser through voice or gestures.   
Claims 15, 18, and 28, Gaiser discloses a method for operating a medical system including 
a device and comprising a chassis 10 including a plurality of rolling bodies (20-26,44), mounted to rotate about respective axes of rotation, and adjusting devices (56,58), configured to rotate respective rolling bodies of the plurality of rolling bodies, the adjusting devices being adjustable in a vertical direction such that each respective rolling body, of the plurality of rolling bodies, is movable between a first position, in which the respective rolling body is in contact with a floor area, and a second position, in which the respective rolling body is spaced apart from the floor area [0027][0067];  an environment detecting module, including environment sensors for detecting an environment of the medical system [0039], a control module for controlling movement of the base module, taking into account the environment of the medical system detected by the environment sensors of the environment detecting module [00387].  Gaiser is silent to a user interface for voice control or gesture control.  Gaiser discoses a user interface [0014][0058][0059].  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ an interface as taught b Dirauf yielding predictable results that provide a means for the user to control the apparatus of Gaiser through voice or gestures.   

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0196748 to Gaiser in view of U.S. Pub. No. 2015/0216746 to Dirauf et al., and further in view of U.S. Pub. No. 2014/0094997 to Hyde et al. 
Claim 17, Gaiser, as modified, discloses the device, but is silent to an acceleration sensor system.  Hyde discloses an acceleration sensor [0042].  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ an acceleration sensor yielding predictable results that provide a means to detect the acceleration of the apparatus of Gaiser.   


Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0196748 to Gaiser
Claim 21, Gaiser discloses the device, but is silent to the obtuse angle being a right angle.  Selecting a right angle for the rolling bodies of the opposite wheel is considered an obvious modification and it would have been obvious for one having ordinary skill in before the effective filing of the invention to select a right angle yielding predictable results that provide an equivalent and alternative angle for the rolling bodies of Gaiser.

Claim 23, Gaiser discloses the device, but is silent to the adjustable shock absorber comprising a gas shock absorber.  Selecting from a plethora of known shock absorbers is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select a gas shock absorber yielding predictable results that provide an equivalent and alternative shock absorber.  

Allowable Subject Matter
Claims 12, 16, 19, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673